DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7, the word “channle” should be amended to read “channel”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Mara Group (NPL provided by applicant).  Regarding claim 1, O’Mara Group teaches an adjustable soffit door system configured to be moved between an open configuration and a closed configuration (see Pages 2 and 3) comprising: a door frame comprising a first side and a second side, wherein the first side and second side are generally parallel to each other, and wherein the door frame further comprises a generally rectangular void at or near the center of the door frame; a first guide channel support member affixed to the first side of the door frame and forming a first guide channel between the first guide channel support member and the door frame; a second guide channel support member affixed to the second side of the door frame and forming a second guide channel between the second guide channel support member and the door frame (see annotated Page 5 Figure below); a plurality of movable door panels configured to slide between the first guide channel and the second guide channel (see annotated Page 6 Figure below); at least one stiffening angle affixed to each door panel wherein each stiffening angle comprises at least one hole (see Pages 2 and 5 Figures with the stiffening angle extending perpendicular to the guide channels – the hole has a wire cable extending therethrough); and at least one wire cable wherein the wire cable is inserted into the at least one hole in the at least one stiffening angle (see Page 5 Figure annotated below).


    PNG
    media_image1.png
    524
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    809
    499
    media_image2.png
    Greyscale


Regarding claim 3, O’Mara Group teaches wherein the plurality of guide channels further comprise at least one hole, through which a fastener is received (see annotated Page 5 Figure below).


    PNG
    media_image3.png
    363
    575
    media_image3.png
    Greyscale


Regarding claim 4, O’Mara Group teaches wherein the plurality of doors includes at least three doors (see annotated Page 6 Figure above).

Regarding claim 5, O’Mara Group teaches wherein an operator of the door uses a winch to open or close the door to a desired configuration (see Page 7 Figure where a winch is illustrated to be attached to the wire cable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mara Group in view of Naylor et al. (US 2016/0312461).  Regarding claims 6-8, it is described above what is disclosed by the O’Mara Group.  The Figures within the O’Mara Group also illustrate the arrangement of the door frame with guide channels and sliding doors.  However, the reference does not distinctly disclose the doors, stiffening angles and guide channels being formed via laser cutting and bending.  Naylor, in a similar field of endeavor, teaches an exterior cladding system having metal panels with guide channels.  Paragraph [0022] of Naylor teaches these panels and channels being made via laser cutting and bending to the proper angles.  It would have been obvious to one having ordinary skill in the art to modify the method in which the metal parts of the O’Mara Group invention are made to be via laser cutting and bending (as outlined in Naylor) since such are well-known methods of metal working in the panel art.  The examiner also notes (with respect to claims 7-8) that O’Mara Group illustrates multiple door panels and stiffening angles.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636